Title: To Benjamin Franklin from the Chevalier de Laneuville, [after 22 December 1779]
From: Laneuville, Louis-Pierre Penot Lombart, chevalier de
To: Franklin, Benjamin


Monsieur
[after December 22, 1779]
La lettre de change de 60 dollars que j’ai perdu, n’a pu se retrouver; mr grand m’a déclaré ne la pouvoir payer que sur un mot de votre main; si cela peut se faire sans inconvénient vous m’obligeries beaucoup.
J’ai recu depuis des duplicata de mr TurmBull s’il etoit possible que vous en acceptiés un par duplicata je crois que cela leveroit toutes difficultés et ce sans inconvénient. Je vous en envoye un en consequence que vous aurés la complaisance de me renvoyer soit que vous l’accepties soit que vous ne l’acceptiés pas.
J’attend mon frere de jour en jour, des qu’il sera revenu nous irons aurons le plaisir de vous aller voir en attendant je vous prie d’etre persuadé de l’estime et des sentiments avec lesquels je suis, Monsieur, votre tres humble et tres obeist serviteur
Lombart
rue Beautreillis hôtel Charny
 Notation: Lombart